                 Case 4:19-mj-71477-MAG Document 1 Filed 09/06/19 Page 1 of 5




 1   DAVID L. ANDERSON(CABN 149604)

 2
     United States Attorney                                                     filed _
     HALLIE HOFFMAN(CABN 210020)
 3   Chief, Criminal Division                                                  SEP 06 201S ^
                                                                               SUSmN V. SOONG
                                                                        .clerk, U.S. DISTRICT COURT
 4   KATHERINE M. LLOYD-LOVETT(CABN 276256)                              north district of CALIFORNIA
     Assistant United States Attorney                                          OAKLAND OFFICE
 5
             1301 Clay Street, Suite 340S
 6           Oakland, California 94612
             Telephone:(510)637-3680
 7           FAX:(510)637-3724
             katherinedloyd-lovett@usdoj.gov.
 8
     Attorneys for United States of America
 9
                                        UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                              OAKLAND DIVISION                                   ^Ag
12

13   UNITED STATES OF AMERICA,                           CASE NO.       4-19-714 77
14           Plaintiff,                                  NOTICE OF PROCEEDEdGS ON OUT-OF-
                                                         DISTRICT CRIMINAL CHARGES PURSUANT TO
15      V.                                               RULES 5(c)(2) AND (3) OF THE FEDERAL
                                                         RULES OF CRIMINAL PROCEDURE
16   OLEG KOSHKIN,

17           Defendant.

18

19           Please take notice pursuant to Rules 5(c)(2) and (3) ofthe Federal Rules of Criminal Procedure

20   that on September 6,2019, the above-named defendant was arrested pursuant to an arrest warrant(copy
21   attached) issued upon a

22           □       Indictment

23           □       Information

24           X       Criminal Complaint

25           □       Other (describe)

26   pending in the District of Connecticut, Case Number 3:19-mj-1331.

27           In that ease (copy of Criminal Complaint attached), the defendant is charged with violations of
28   Title 18 United States Code, Sections 371 (conspiracy to intentionally cause damage to a protected


                                                                                                 V. 7/10/2018
              Case 4:19-mj-71477-MAG Document 1 Filed 09/06/19 Page 2 of 5




 1   computer), and 1030(a)(5) and 2(aiding and abetting the intentional causing of damage to a protected
 2   computer).

 3          The maximum penalties are as follows:

 4          18 U.S.C. § 371: five years' imprisonment; $250,000 fine; three years' supervised release;
 5   restitution; $100 mandatory special assessment.

 6          18 U.S.C. §§ 1030(a)(5) and 2: ten years' imprisonment; $250,000 fine; three years' supervised
 7   release; restitution; $100 mandatory special assessment.

 8                                                              Respectfully Submitted,

 9                                                              DAVID L. ANDERSON
                                                                UNITED STATES ATTORNEY
10

11   Date: ^ |
             I (g
                                                                KATHERINE W. LLOYD-LOVETT
                                                                             LI
12                                                              Assistant United States Attorney

13


14

15

16

17

18

19

20


21

22


23

24

25


26

27

28



                                                                                               V. 7/10/2018
                Case 4:19-mj-71477-MAG Document 1 Filed 09/06/19 Page 3 of 5



AO 91 (Rev.08/09) Criminal Complaint


                                    United States District Court
                                                               for the

                                                      District of Connecticut


                  United States of America
                                                                                                Mil AUS 28 P           2U
                                                                    )
                              V.                                    )
                       Oleg Koshkin                                 )     Case No.             US               'T
                                                                                                                      CT
                                                                    )
                                                                    )      3
                                                                    )
                          Defendam(s)


                                                    CRIMINAL COMPLAINT


         1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of              May 2014 to April 7. 2017        in the county of            New Haven             in the

                      District of        CONNECTICUT         ,the defendant(s) violated:
            Code Section                                                    Offense Description
TITLE 18. UNITED STATES                        Conspiracy to intentionally cause damage to a protected computer
CODE,SECTIONS 371, 1030(a)                     Aiding and abetting the intentional causing of damage to a protected
(5), and 2                                     computer




         This criminal complaint is based on these facts:
See Attached Affidavit of FBI Special Agent Conor Phoenix




        O Continued on the attached sheet.




                                                                                            Complainant's signature

                                                                                FBI SPECIAL AGENT CONOR PHOENIX
                                                                                            Printed name and title


Sworn to before me and signed in my presence.


Date;
                                                                                               Judge s signature


City and state:            BRIDGEPORT. CONNECTICUT                               William Garfinkel, U.S. Magistrate Judge
                                                                                             Printed name and title
                        Case 4:19-mj-71477-MAG Document 1 Filed 09/06/19 Page 4 of 5



AO 442 (Rev.01/09) Arrest Warrant



                                         United States District Court
                                                                for the

                                                        District of Connecticut


                      United States of America
                                 V.



 Oleg Koshkin
                                                                          Case No.3'•                 1       ) CUj\(r3
                             Defendant


                                                    arrest warrant

To:       Any authorized law enforcement officer


         YOU ARE COMMANDED to airest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested) Gleg Koshkin                                                                      ,
who is accused of an offense or violation based on the following document filed with the court:

□ Indictment               □ Superseding Indictment      □ Information      □ Superseding Information             fff Complaint
□ Probation Violation Petition            □ Supervised Release Violation Petition     O Violation Notice          O Order of the Court

This offense is briefly described as follows:

  See Attached Affidavit of FBI S.A. Conor Phoenix




Date:        g/z£/lS
City and state:         Bridgeport. Connecticut                              William I. Garfinkel, U.S. Magistrate Judge
                                                                                         Printed name and title



                                                                Return

          This warrant was received on (dati)                       , and the person was arrested on (date)
at (city and state)                                         ■




Date:
                                                                                      Arresting officer's signature



                                                                                         Printed name and title
                     Case 4:19-mj-71477-MAG Document 1 Filed 09/06/19 Page 5 of 5



 AO 442 {Rev. 01/09) Arrest Warrani(Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.


                                                     (Notfor Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:

Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:

Social Security number:
Height:                                                                Weight:
Sex:                                                                  Race:
Hair:                                                                 Eyes:
Scars, tattoos, other distinguishing marks:




History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address,phone number):


FBI number:

Complete description of auto:                                                                                   !

Investigative agency and address:


Name and telephone numbers(office and cell) of pretrial services or probation officer (ifapplicable):



Date of last contact with pretrial services or probation officer (ifapplicable):
